EXHIBIT 10.1

 

Allstate Life Insurance Company

3075 Sanders Road

Northbrook, IL  60062

 

Re: Sale Agreement for those Securities listed on Exhibit “A”

 

Allstate Insurance Company (“Seller”) by this Sale Agreement hereby agrees to
sell, assign, transfer and deliver to Allstate Life Insurance Company
(“Purchaser”) without recourse on September 10, 2008 (the “Settlement Date”),
all of its rights, title and interest in, to and under those certain Securities
listed on Schedule “A” attached hereto (collectively, the “Securities”) and all
claims (including “claims” as defined in the United States Bankruptcy Code, as
amended (the “Bankruptcy Code”), § 101(5)), suits, causes of action, and any
other right of Seller, whether known or unknown, against any obligor or issuer,
any guarantor of an issuer’s obligations or any of their affiliates, agents,
representatives, contractors, advisors, or any other entity that in any way is
based upon, arises out of or is related to any of the foregoing, including, to
the extent permitted under applicable law, all claims (including contract
claims, tort claims, malpractice claims, and claims under any law governing the
purchase and sale of, or indentures for, securities), suits, causes of action,
and any other right of Seller against any attorney, accountant, financial
advisor, or other entity arising under or in connection with the foregoing, in
each case, solely to the extent related to the Securities (collectively, the
“Claims”). In this Sale Agreement, an issuer may also be referred to as the
“obligor”.

 

1.                                       In order to induce Purchaser to
purchase the Securities, Seller hereby represents and warrants to Purchaser
that:

 

(a)                                  Seller is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
formation or incorporation and has the corporate or other power and authority to
enter into and perform its obligations under this Sale Agreement and to sell,
assign, transfer and deliver to the Purchaser the Securities.

 

(b)                                 This Sale Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
Seller, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

(c)                                  Seller is the legal, record and beneficial
owner of the Securities. Seller has, and will have as of the Settlement Date,
good and valid title to the Securities, free and clear of all liens, claims,
security interests, defenses, rights of set-off, options or encumbrances of any
kind (“Encumbrances”); and, upon delivery of such Securities and payment
therefor pursuant hereto, good and valid title to such Securities, free and
clear of all Encumbrances, will be transferred to Purchaser. The Securities are
not subject to any prior sale, transfer, assignment or participation by Seller
or any agreement by Seller to assign, convey, transfer or participate, in whole
or in part.

 

(d)                                 Seller’s execution, delivery, and
performance of this Sale Agreement, the sale and delivery of the Securities to
be sold hereunder, and consummation of the transactions contemplated hereby will
not result in a breach or violation of any provision of (i) Seller’s
organizational documents,

 

--------------------------------------------------------------------------------


 

(ii) any statute, law, writ, order, rule or regulation of any governmental
authority applicable to Seller, (iii) any judgment, injunction, decree or
determination applicable to Seller or (iv) any contract, indenture, mortgage,
loan agreement, note, lease or other instrument by which Seller may be bound or
to which any of the assets of Seller are subject.

 

(e)                                  Except for those necessary approvals
already received by Purchaser, no consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency or other third party, is required for Seller’s
execution, delivery and performance of this Sale Agreement, the sale and
delivery of the Securities being sold hereunder, or consummation of the
transactions contemplated hereby.

 

(f)                                    Seller has received no notice and has no
actual knowledge that the Securities (i) were not duly authorized, executed,
issued and delivered and (ii) do not now constitute valid and legally binding
obligations of the obligor enforceable in accordance with their terms (except as
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles).

 

(g)                                 At the Settlement Date, appropriate Bond
Powers evidencing the transfer to Purchaser of the Securities will be executed
by a person duly authorized to do so, will be lawfully delivered, and will be
valid, binding and enforceable in accordance with the Bond Powers’ terms.

 

(h)                                 To the best of Seller’s knowledge, there are
no conditions or restrictions applicable to the Securities that would prohibit
the assignment thereof to you. Seller knows of no reason that would prevent the
Securities from being registered in your name or the name of your nominee
subject to your providing the Issuer with any documentation required by the
transfer agent with respect to the assignment of the Securities to you.

 

2.                                       In order to induce Seller to sell the
Securities, Purchaser hereby makes the following representations and warranties:

 

(a)                                  Purchaser is duly organized and validly
existing and in good standing under the laws and jurisdiction of its formation
or incorporation, and has the corporate or other power and authority to purchase
and hold the Securities and to enter into and perform its obligations under this
Sale Agreement.

 

(b)                                 This Sale Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
Purchaser, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principals.

 

(c)                                  Purchaser’s execution, delivery, and
performance of this Sale Agreement, the purchase of the Securities to be
purchased hereunder, and the consummation of the transactions contemplated
hereby will not result in a breach of any provision of (i) Purchaser’s
organizational documents, (ii) and statute, law, writ, order, rule, or
regulation of any governmental authority applicable to Purchaser, (iii) any
judgment, injunction, decree or determination applicable to Purchaser, or
(iv) any contract, indenture, mortgage, loan agreement, note, lease, or other
instrument by which Purchaser may be bound or to which any of the assets of
Purchaser are subject.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Except for those necessary approvals already
received, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency or other third party, is required for Purchaser’s execution, delivery and
performance of this Sale Agreement, the purchase of the Securities being
purchased hereunder, or consummation of the transactions contemplated hereby.

 

(e)                                  Purchaser (i) is a sophisticated entity
that is an accredited investor within the meaning of Rule 501 under the
Securities Act of 1933 (the “Act”), (ii) is able to bear the economic risk
associated with the purchase of the Securities, (iii) has received such
information as it deems necessary and appropriate to make an informed decision
regarding the purchase of the Securities, (iv) has such knowledge and
experience, and has made investment of a similar nature, so as to be aware of
the risks and uncertainties inherent in the purchase of investment of the type
contemplated in this Sale Agreement.

 

(f)                                    The Securities are being acquired for
Purchaser’s own account without any view to the “distribution” thereof within
the meaning of the Act and Purchaser has no intention of distributing or
reselling the Securities, or any part thereof, except in accordance with the Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.

 

3.                                       The sale, assignment and transfer of
the Securities and the foregoing representations, warranties and agreements of
each of Seller and Purchaser shall be deemed made on and at the date of Seller’s
transfer of the Securities to Purchaser or its nominee. Purchaser shall have no
recourse against Seller, nor shall Seller incur any liability, for any
misstatement (whether material or immaterial) or omission (whether negligent or
otherwise) of any issuer or any of the other parties to the Securities (other
than of Seller to the extent set forth herein).

 

4.                                       Seller and Purchaser hereby agree that
in consideration of the transfer to Purchaser by Seller of the Securities
pursuant hereto, Purchaser, upon delivery to Purchaser of the Securities,
together with duly authorized Bond Powers as appropriate to effect transfer,
will pay to Seller by wire transfer of immediately available funds the amount
determined in accordance with the attached Purchase Price Schedule in accordance
with the payment wiring instructions set forth on the Purchase Price Schedule
(or such other account of Seller as Seller may direct). Settlement will take
place pursuant to the following instructions: Seller will cause its clearing
bank to deliver the Securities and Bond Powers to the following institution:

 

ALLSTATE LIFE INSURANCE COMPANY

c/o Citibank, N.A.

333 West 34th Street, 3rd Floor Securities Vault

New York, New York 10001

Attention:  Danny Reyes

For Allstate Life Insurance Company/Safekeeping Account No. 846627

 

(or such other account of Purchaser as Purchaser may direct)

 

3

--------------------------------------------------------------------------------


 

5.                                       From and after the date hereof, each of
Purchaser and Seller covenants and agrees to execute and deliver all such
agreements, instruments and documents and to take all such further actions as
the other party may reasonably request from time to time (at the requesting
party’s expense) to carry out the intent and purposes and to consummate the
transactions contemplated hereby and to fully effect the transfer of the
Securities to Purchaser.

 

6.                                       If at any time after the closing of the
transactions contemplated hereby, Seller receives any payment or other
distributions of cash (including principal, interest, or premium), notes,
securities, or other property (including collateral) or proceeds under or in
respect of the Securities (a “Distribution”), Seller shall (i) accept and hold
the Distribution for the account and sole benefit of Purchaser, (ii) have no
equitable or beneficial interest in the Distribution, and (iii) promptly deliver
the Distribution to Purchaser in accordance with the wiring instructions set
forth below (free of any withholding, setoff, recoupment, or deduction of any
kind except as required by law).

 

7.                                       Both parties shall maintain the
confidentiality of the terms of this transaction unless otherwise required by
law or regulatory authority (including, without limitation, the National
Association of Insurance Commissioners), except that the parties may disclose
the terms of the transaction to respective attorneys, accountants, and other
advisors.

 

8.                                       The respective agreements,
representations, warranties and other statements of Seller and Purchaser set
forth in or made pursuant to this Sale Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of Purchaser or
Seller or any of their respective partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder.

 

9.                                       This Sale Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to agreements made and to be performed entirely within such state. THE PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS SALE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SALE AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

10.                                 This Sale Agreement will inure to the
benefit of and be binding upon the parties hereto, and in each case their
respective successors, and no other person will have any right or obligation
hereunder.

 

11.                                 The invalidity or unenforceability of any
section, paragraph or provision of this Sale Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Sale Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made
changes (and only such changes) as are necessary to make it valid and
enforceable.

 

4

--------------------------------------------------------------------------------


 

12.                                 This Sale Agreement constitutes the entire
agreement of the parties to this Sale Agreement and supersedes all prior written
or oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Sale Agreement may be executed
in two or more counterparts, each one of which shall be an original, with the
same effect as if the signatures thereto and hereto were upon the same
instrument. This Sale Agreement may not be amended or modified unless in writing
by all of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit.

 

 

 

 

Allstate Insurance Company

 

 

 

 

 

 

 

 

By:

/s/ Breege Farrell

 

 

Name:

Breege Farrell

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Patricia Wilson

 

 

Name: 

Patricia Wilson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Accepted and Agreed this 10th day of September, 2008.

 

 

 

 

 

Allstate Life Insurance Company

 

 

 

 

 

 

 

 

By:

/s/ David A. Walsh

 

 

Name: 

David A. Walsh

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Mark Cloghessy

 

 

Name:

Mark Cloghessy

 

 

Title:

Authorized Signatory

 

 

 

5

--------------------------------------------------------------------------------


 

Purchase Price Schedule

 

Seller’s Wiring Instructions

 

Bank:

Citibank

ABA#:

021000089

Account Name:

Allstate Insurance Company Collection Account

Account#:

30546979

 

The Purchase Price for each respective security listed on Schedule “A” shall be
the “Evaluated Bid” price at the end of day market close on the day before
Settlement, as furnished (absent manifest error) to the parties hereto by
Interactive Data Pricing and Reference Data, Inc., plus accrued interest to, but
not including, the Settlement Date.

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Par Value as of

 

 

 

Fair Value as of

DEPT

 

Acct/Book

 

CUSIP

 

Description

 

Maturity Date

 

Coupon Rate

 

NAIC Rating

 

Schedule

 

9/10/2008

 

Price

 

9/10/2008

PP

 

Asset Type >> CORPUSPVT

 

018581A*9

 

ALLIANCE DATA SYSTEMS CORP. SR UNSEC. NOTES 3-YR

 

5/16/2009

 

6.00

 

2

 

Schedule D

 

10,000,000

 

99.8852

 

9,988,517

PP

 

Asset Type >> CORPFRNPVT

 

09951#AE6

 

BORAL LTD/BORAL USA GTD SR NTS

 

5/9/2015

 

5.42

 

2

 

Schedule D

 

5,000,000

 

88.3153

 

4,415,764

PP

 

Asset Type >> CORPUSPVT

 

115236A*2

 

BROWN & BROWN INC SER. A SR NTS

 

9/15/2011

 

5.57

 

2

 

Schedule D

 

5,000,000

 

97.8210

 

4,891,049

PP

 

Asset Type >> CORPUSPVT

 

12811#AA8

 

CALAMOS HOLDINGS 5.24% SR NTS

 

4/29/2011

 

5.24

 

2

 

Schedule D

 

5,000,000

 

96.8463

 

4,842,314

PF

 

Asset Type >> CORPUSPVT

 

14155#AA8

 

CARDINALS BALLPARK LLC SR SECD NTS

 

9/30/2027

 

5.72

 

1

 

Schedule D

 

4,637,661

 

97.4336

 

4,518,639

PP

 

Asset Type >> CORPUSPVT

 

151895B*9

 

CENTERPOINT PROPERTIES TR. SER B

 

6/15/2013

 

6.16

 

2

 

Schedule D

 

5,000,000

 

96.0417

 

4,802,087

PP

 

Asset Type >> CORPUSPVT

 

18055#AC6

 

CLARION LION PROPERTIES FUND HOLD. SER C SR NTS

 

8/23/2015

 

5.22

 

1

 

Schedule D

 

5,000,000

 

91.3680

 

4,568,400

PF

 

Asset Type >> CORPUSPVT

 

23307*AC6

 

DC ARENA LP

 

11/30/2023

 

6.56

 

2

 

Schedule D

 

5,000,000

 

94.8176

 

4,740,882

PP

 

Asset Type >> CORPUSPVT

 

251526E*6

 

FINANCIAL FEDERAL CREDIT INC. / DB PERFORMANCE-LINKED NOTE 5-YEAR

 

5/17/2011

 

3.33

 

1

 

Schedule D

 

5,000,000

 

92.9470

 

4,647,350

PP

 

Asset Type >> CORPUSPVT

 

252737AB7

 

GENERAL ELECTRIC CAPITAL CORP. / DIAMOND SENIOR LIVING LLC SR UNSEC GTD NTS

 

9/12/2011

 

5.40

 

1

 

Schedule D

 

5,000,000

 

101.6342

 

5,081,710

PP

 

Asset Type >> CORPUSPVT

 

31746*BD5

 

FINANCIAL FEDERAL CREDIT SER A SR NTS

 

5/2/2010

 

4.98

 

2

 

Schedule D

 

5,000,000

 

97.4563

 

4,872,816

PP

 

Asset Type >> CORPUSPVT

 

34640#AA9

 

FORMOSA UTILITY VENTURE SR SECD NTS

 

10/15/2018

 

7.20

 

2

 

Schedule D

 

8,000,000

 

103.3923

 

8,271,384

PP

 

Asset Type >> CORPUSPVT

 

36849#AA3

 

SHELL CHEMICAL LP/GEISMAR TR 5.83% SEC. NTS

 

1/2/2020

 

5.83

 

1

 

Schedule D

 

4,574,120

 

100.8416

 

4,612,615

PP

 

Asset Type >> CORPUSPVT

 

42726#AA9

 

HERITAGE OPERATING SENIOR NOTES

 

6/30/2011

 

8.55

 

2

 

Schedule D

 

600,000

 

105.7000

 

634,200

PP

 

Asset Type >> CORPUSPVT

 

44440*AC0

 

RAYTHEON/HUGHES AIR/AURORA IRE - SB

 

9/30/2012

 

10.36

 

2

 

Schedule D

 

856,377

 

107.5996

 

921,458

PP

 

Asset Type >> CORPUSPVT

 

497266A@5

 

KIRBY CORP FLOAT RATE NTS

 

2/28/2013

 

3.15

 

2

 

Schedule D

 

5,000,000

 

93.4460

 

4,672,300

PF

 

Asset Type >> CORPUSPVT

 

521615AA2

 

LEA POWER PARTNERS 2033

 

6/15/2033

 

6.60

 

2FE

 

Schedule D

 

5,000,000

 

87.6218

 

4,381,090

PP

 

Asset Type >> CORPFRNPVT

 

52605#AA4

 

LEND LEASE (US) CAPITAL INC. SER A GTD SR NTS

 

10/12/2012

 

5.49

 

2FE

 

Schedule D

 

7,000,000

 

89.9892

 

6,299,241

PP

 

Asset Type >> CORPUSPVT

 

54600@AL3

 

LOUIS DREYFUS CORP SR UNSEC NTS SER. A

 

12/17/2009

 

5.10

 

2

 

Schedule D

 

7,000,000

 

98.7668

 

6,913,678

PP

 

Asset Type >> CORPUSPVT

 

58505@AA4

 

MEDTRONIC INC. (UNITED STATES) 2013

 

2/15/2013

 

5.60

 

1

 

Schedule D

 

3,030,414

 

101.8551

 

3,086,633

PP

 

Asset Type >> CORPUSPVT

 

58506@AA3

 

MEDTRONIC INC. (UNITED STATES) 2012

 

12/30/2012

 

5.60

 

1

 

Schedule D

 

3,183,169

 

101.8529

 

3,242,150

PP

 

Asset Type >> CORPUSPVT

 

597334A@0

 

AETNA/MIDDLETOWN CTL

 

7/14/2010

 

4.04

 

1

 

Schedule D

 

2,123,218

 

97.9222

 

2,079,102

PP

 

Asset Type >> CORPUSPVT

 

63250@AC7

 

NATIONAL AMUSEMENTS INC. SER B SR NTS DUE 2010

 

12/19/2010

 

5.07

 

2

 

Schedule D

 

10,000,000

 

97.0605

 

9,706,046

PP

 

Asset Type >> CORPUSPVT

 

65473QA*4

 

NISOURCE FINANCE CORP. 5.21% SERIES A SR NTS

 

11/28/2012

 

5.21

 

2

 

Schedule D

 

15,000,000

 

95.5619

 

14,334,283

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Par Value as of

 

 

 

Fair Value as of

DEPT

 

Acct/Book

 

CUSIP

 

Description

 

Maturity Date

 

Coupon Rate

 

NAIC Rating

 

Schedule

 

9/10/2008

 

Price

 

9/10/2008

PP

 

Asset Type >> CORPUSPVT

 

74986@AD3

 

RREEF AMERICA REIT II SER. A SR NTS

 

6/13/2015

 

5.06

 

1

 

Schedule D

 

5,000,000

 

90.8320

 

4,541,601

PP

 

Asset Type >> CORPUSPVT

 

758750A@2

 

REGAL-BELOIT CORP. SENIOR NOTES SERIES B

 

8/23/2017

 

3.34

 

2

 

Schedule D

 

7,000,000

 

88.5040

 

6,195,280

PP

 

Asset Type >> CORPUSPVT

 

758932G@0

 

REGIS CORP FLOAT. RATE SER 2005-B TRANCHE 1

 

3/31/2013

 

3.32

 

3

 

Schedule D

 

10,000,000

 

87.2590

 

8,725,900

PP

 

Asset Type >> CORPFRNPVT

 

759470A@6

 

RELIANCE INDUSTRIES LTD (INDIA) SERIES B

 

9/18/2018

 

6.61

 

2

 

Schedule D

 

10,000,000

 

94.6101

 

9,461,014

PP

 

Asset Type >> CORPUSPVT

 

78402*AA8

 

PPG INDUSTRIES / SC LEASING LLC SR SECD GTD NTS 5.20% DUE 2022

 

12/31/2022

 

5.20

 

1

 

Schedule D

 

3,141,206

 

97.2347

 

3,054,342

PP

 

Asset Type >> CORPUSPVT

 

79603#AL5

 

SAMSON INV CO FLOAT RATE SER 2005-C

 

5/24/2012

 

2.91

 

2

 

Schedule D

 

7,000,000

 

93.2430

 

6,527,010

PP

 

Asset Type >> CORPUSPVT

 

84861#AA6

 

SPIRITS OF ST. LOUIS BASKETBALL CLUB

 

12/31/2021

 

6.09

 

2

 

Schedule D

 

4,121,002

 

96.9191

 

3,994,037

PP

 

Asset Type >> CORPUSPVT

 

87305QBU4

 

TTX COMPANY SR UNSECD NTS

 

6/1/2014

 

5.63

 

2FE

 

Schedule D

 

10,000,000

 

99.6427

 

9,964,272

PF

 

Asset Type >> CORPUSPVT

 

88031VAA7

 

TENASKA GATEWAY

 

12/31/2023

 

6.05

 

2FE

 

Schedule D

 

14,398,564

 

97.6440

 

14,059,334

PP

 

Asset Type >> CORPUSPVT

 

90781#AC6

 

UNION PACIFIC RAILROAD LEASE-BACKED NOTES 2007-2

 

7/30/2012

 

5.51

 

1

 

Schedule D

 

1,131,209

 

100.7091

 

1,139,230

PP

 

Asset Type >> CORPUSPVT

 

908594AB0

 

UNION TANK CAR SR UNSEC. NTS DUE 2019

 

6/1/2019

 

5.64

 

1

 

Schedule D

 

10,000,000

 

102.1150

 

10,211,500

PP

 

Asset Type >> CORPUSPVT

 

908594AC8

 

UNION TANK CAR CO. SR NTS

 

5/15/2020

 

4.71

 

1

 

Schedule D

 

5,000,000

 

95.9928

 

4,799,641

PP

 

Asset Type >> CORPUSPVT

 

92203#AK4

 

VANGUARD GROUP INC SR SECD NTS SER I

 

9/1/2009

 

7.67

 

1

 

Schedule D

 

5,000,000

 

101.0510

 

5,052,552

PP

 

Asset Type >> CORPFRNPVT

 

955306A*6

 

WEST PHARMACEUTICAL SRVS FLOAT. SER A SR NTS

 

7/28/2012

 

3.71

 

2

 

Schedule D

 

5,000,000

 

94.4525

 

4,722,625

PP

 

Asset Type >> CORPFRNPVT

 

98259@AA8

 

WURTH GROUP OF NORTH AMERICA GTD SR NTS

 

9/23/2011

 

5.06

 

1

 

Schedule D

 

5,250,000

 

99.8783

 

5,243,610

PP

 

Asset Type >> CORPZEROPVT

 

C1466#AA6

 

CANADIAN PACIFIC RAILWAY SR SECD NTS

 

3/3/2024

 

5.41

 

2

 

Schedule D

 

6,315,708

 

91.1398

 

5,756,126

PP

 

Asset Type >> CORPFRNPVT

 

C8854*AA5

 

FREEMAN DECORATING CO. SER A SR NTS

 

6/28/2011

 

5.75

 

2

 

Schedule D

 

5,000,000

 

99.5316

 

4,976,578

PP

 

Asset Type >> CORPFRNPVT

 

D2736#AB5

 

FRITZ DRAXLMAIER GMBH & CO SER B SR NTS

 

4/7/2009

 

4.74

 

3

 

Schedule D

 

5,000,000

 

98.2510

 

4,912,548

PP

 

Asset Type >> CORPFRNPVT

 

G2978#AC7

 

ELECTRICITY SUPPLY BOARD SER. C DUE 2015

 

12/15/2015

 

5.19

 

1

 

Schedule D

 

13,000,000

 

97.1362

 

12,627,709

PP

 

Asset Type >> CORPFRNPVT

 

G2978#AD5

 

ELECTRICITY SUPPLY BOARD SER D DUE 2018

 

12/15/2018

 

5.39

 

1

 

Schedule D

 

7,000,000

 

94.0341

 

6,582,390

PP

 

Asset Type >> CORPFRNPVT

 

G4859#AB9

 

ICAP PLC (UK) SER B GTD SUB NTS

 

6/28/2015

 

5.84

 

2

 

Schedule D

 

5,000,000

 

91.5743

 

4,578,716

PP

 

Asset Type >> CORPFRNPVT

 

G5924#AA9

 

PRICEWATERHOUSECOOPERS LLP/LIFEGUARD SYNDICATED FIN LTD FIVE YR TERM LOAN

 

7/25/2011

 

3.68

 

1

 

Schedule D

 

5,000,000

 

97.3110

 

4,865,550

PP

 

Asset Type >> CORPFRNPVT

 

G7943#AA2

 

BOEING (SEA LAUNCH) FLOAT RATE GTD SR NTS

 

7/12/2015

 

3.24

 

1

 

Schedule D

 

5,000,000

 

93.5305

 

4,676,525

PP

 

Asset Type >> CORPFRNPVT

 

G9881#AA2

 

YULE CATTO 7.66% SR. NTS. DUE 9/08/2010

 

9/8/2010

 

7.66

 

3

 

Schedule D

 

3,333,333

 

99.2870

 

3,309,566

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Par Value as of

 

 

 

Fair Value as of

DEPT

 

Acct/Book

 

CUSIP

 

Description

 

Maturity Date

 

Coupon Rate

 

NAIC Rating

 

Schedule

 

9/10/2008

 

Price

 

9/10/2008

PP

 

Asset Type >> CORPFRNPVT

 

L6466#AA5

 

MONDADORI INT’L S.A. DUE 2013

 

12/18/2013

 

5.42

 

2

 

Schedule D

 

10,000,000

 

90.4047

 

9,040,472

PP

 

Asset Type >> CORPFRNPVT

 

L6466#AB3

 

MONDADORI INT’L S.A. DUE 2015

 

12/18/2015

 

5.57

 

2

 

Schedule D

 

5,000,000

 

86.9794

 

4,348,972

PP

 

Asset Type >> CORPFRNPVT

 

N7660#AE7

 

SHV NEDERLAND B.V. SER. A GTD SR NTS

 

6/28/2009

 

5.17

 

2

 

Schedule D

 

1,000,000

 

99.5726

 

995,726

PP

 

Asset Type >> CORPFRNPVT

 

N7660#AF4

 

SHV NEDERLAND B.V. SER. B GTD. SR. NTS

 

6/28/2011

 

5.68

 

2

 

Schedule D

 

5,000,000

 

100.5407

 

5,027,037

PP

 

Asset Type >> CORPFRNPVT

 

N7660#AG2

 

SHV NEDERLAND B.V. SER. C GTD. SR. NTS

 

6/28/2014

 

6.19

 

2

 

Schedule D

 

1,000,000

 

101.9086

 

1,019,086

PP

 

Asset Type >> CORPFRNPVT

 

N7891#AE8

 

SEMPRA COMMODITIES CREDIT LINKED NOTES

 

5/5/2009

 

3.38

 

2

 

Schedule D

 

5,000,000

 

99.2055

 

4,960,275

PP

 

Asset Type >> CORPUSPUB

 

N9684*AA7

 

WURTH FINANCE INTL BV GTD SR NTS

 

9/23/2011

 

5.06

 

1

 

Schedule D

 

1,750,000

 

99.8783

 

1,747,870

PP

 

Asset Type >> CORPCDAPVT

 

Q2759#AJ6

 

CONSOLIDATED PRESS (FINANCE) LIMITED 2012

 

4/29/2012

 

4.93

 

2

 

Schedule D

 

5,000,000

 

94.6022

 

4,730,112

PP

 

Asset Type >> CORPZEROPVT

 

Q8815#AA4

 

TABCORP HOLDINGS LTD (AUSTRALIA) SER A GTD SR NTS

 

12/21/2014

 

5.27

 

2

 

Schedule D

 

1,666,667

 

96.1241

 

1,602,068

PP

 

Asset Type >> CORPZEROPVT

 

Q8815#AB2

 

TABCORP HOLDINGS LTD (AUSTRALIA) SER B GTD SR NTS

 

12/21/2016

 

5.42

 

2

 

Schedule D

 

3,333,333

 

92.8892

 

3,096,308

PF

 

Asset Type >> CORPFRNPVT

 

Q9194#AB1

 

TRANSURBAN FINANCE CO. SER. 2004-1 TR. B SR NTS

 

12/7/2016

 

5.17

 

1FE

 

Schedule D

 

2,500,000

 

91.1746

 

2,279,365

PP

 

Asset Type >> CORPZEROPVT

 

W7468#AD3

 

SANDVIK AB UNSECURED NOTES 12 YEAR

 

6/28/2019

 

6.10

 

1

 

Schedule D

 

10,000,000

 

98.3776

 

9,837,761

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

338,945,981

 

 

 

325,186,416

 

3

--------------------------------------------------------------------------------